Exhibit 10.4

Execution Version

 

 

ACAR LEASING LTD.,

as the Titling Trust,

GM FINANCIAL,

as Servicer,

APGO TRUST, as Settlor,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Collateral Agent and Indenture Trustee

 

 

2015-1 SERVICING SUPPLEMENT

Dated as of February 1, 2015

 

 

 

 



--------------------------------------------------------------------------------

Exhibit 10.4

TABLE OF CONTENTS

 

         Page   ARTICLE I DEFINITIONS AND INTERPRETIVE PROVISIONS      1   

SECTION 1.1.

 

General Definitions

     1    ARTICLE II SERVICING OF 2015-1 DESIGNATED POOL      2   

SECTION 2.1.

 

Servicing of 2015-1 Designated Pool

     2   

SECTION 2.2.

 

Identification of 2015-1 Lease Agreements and 2015-1 Leased Vehicles;
Securitization Value

     2   

SECTION 2.3.

 

Accounts

     2   

SECTION 2.4.

 

General Provisions Regarding Accounts

     4   

SECTION 2.5.

 

Reallocation and Repurchase of 2015-1 Lease Agreements and 2015-1 Leased
Vehicles; Purchase of Matured Vehicles

     5   

SECTION 2.6.

 

2015-1 Designated Pool Collections

     7   

SECTION 2.7.

 

Servicing Compensation; Expenses

     7   

SECTION 2.8.

 

Third Party Claims

     8   

SECTION 2.9.

 

Reporting by the Servicer; Delivery of Certain Documentation; Inspection

     8   

SECTION 2.10.

 

Annual Independent Accountant’s Report

     9   

SECTION 2.11.

 

Servicer Defaults; Termination of the Servicer

     10   

SECTION 2.12.

 

Representations and Warranties

     12   

SECTION 2.13.

 

Custody of Lease Documents

     13   

SECTION 2.14.

 

Reserve Account

     13   

SECTION 2.15.

 

Liability of Successor Servicer

     13   

SECTION 2.16.

 

Merger or Consolidation of, or Assumption of Obligations of the Servicer

     14   

SECTION 2.17.

 

Resignation of the Servicer

     14   

SECTION 2.18.

 

Separate Existence

     15   

SECTION 2.19.

 

Like Kind Exchange Program; Pull Ahead Program

     16    ARTICLE III MISCELLANEOUS      16   

SECTION 3.1.

 

Termination of 2015-1 Servicing Supplement

     16   

SECTION 3.2.

 

Amendment

     17   

SECTION 3.3.

 

GOVERNING LAW

     17   

SECTION 3.4.

 

Relationship of 2015-1 Servicing Supplement to Other Trust Documents

     17   

SECTION 3.5.

 

[Reserved]

     17   

SECTION 3.6.

 

Notices

     17   

SECTION 3.7.

 

Severability of Provisions

     17   

SECTION 3.8.

 

Binding Effect

     18   

SECTION 3.9.

 

Table of Contents and Headings

     18   

 

i



--------------------------------------------------------------------------------

SECTION 3.10.

Counterparts

  18   

SECTION 3.11.

Further Assurances

  18   

SECTION 3.12.

Third-Party Beneficiaries

  18   

SECTION 3.13.

No Petition

  18   

SECTION 3.14.

Limitation of Liability

  18   

SECTION 3.15.

Execution of Securities and Exchange Commission Filings

  19   

EXHIBITS

 

Exhibit A – Form of Servicer Report

  A-1   

 

ii



--------------------------------------------------------------------------------

Exhibit 10.4

2015-1 SERVICING SUPPLEMENT, dated as of February 1, 2015 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, this
“2015-1 Servicing Supplement” or this “Agreement”), among ACAR Leasing Ltd., a
Delaware statutory trust (the “Titling Trust”), AmeriCredit Financial Services,
Inc. d/b/a GM Financial, a Delaware corporation (“GM Financial”), as servicer
(in such capacity, the “Servicer”), APGO Trust (“APGO”), a Delaware statutory
trust, as settlor of the Titling Trust (in such capacity, the “Settlor”), and
Wells Fargo Bank, National Association (“Wells Fargo”), a national banking
association, as collateral agent (in such capacity, the “Collateral Agent”) and
indenture trustee (the “Indenture Trustee”).

RECITALS

WHEREAS, pursuant to an Amended and Restated Trust Agreement, dated as of
January 31, 2011 (the “Titling Trust Agreement”), between the Settlor and
Wilmington Trust Company, as Owner Trustee, Administrative Trustee and Delaware
Trustee, the Titling Trust was created to, among other things, take assignments
and conveyances of and hold in trust various assets (the “Trust Assets”);

WHEREAS, the Titling Trust, the Servicer, the Settlor and the Collateral Agent,
have entered into a Second Amended and Restated Servicing Agreement, dated as of
May 23, 2013 (as the same may be further amended, restated, supplemented or
otherwise modified from time to time, the “Basic Servicing Agreement”), which
provides for, among other things, the servicing of the Trust Assets by the
Servicer; and

WHEREAS, the parties hereto acknowledge that in connection with the execution of
the 2015-1 Exchange Note Supplement, dated as of February 1, 2015 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “2015-1 Exchange Note Supplement”) to the Amended and Restated Credit and
Security Agreement, dated as of May 23, 2013 (as the same may be further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit and Security Agreement”), each among the Titling Trust, as borrower, GM
Financial, as lender and Servicer, and Wells Fargo, as Administrative Agent and
Collateral Agent, pursuant to which an Exchange Note (the “2015-1 Exchange
Note”) will be created, it is necessary and desirable to enter into a supplement
to the Basic Servicing Agreement to provide for, among other things, the
servicing of the Trust Assets allocated to the 2015-1 Designated Pool.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETIVE PROVISIONS

SECTION 1.1. General Definitions. Capitalized terms used in this 2015-1
Servicing Supplement that are not otherwise defined herein shall have the
meanings assigned to them in Appendix 1 to the 2015-1 Exchange Note Supplement
or, if not defined therein, in Appendix A



--------------------------------------------------------------------------------

to the Credit and Security Agreement. The “Other Definitional Provisions” set
forth in Section 1.2 of the Basic Servicing Agreement are incorporated by
reference into this 2015-1 Servicing Supplement.

ARTICLE II

SERVICING OF 2015-1 DESIGNATED POOL

SECTION 2.1. Servicing of 2015-1 Designated Pool. The parties hereto agree that
the Servicer shall service, administer and make collections on the 2015-1
Designated Pool in accordance with the terms and provisions of the Basic
Servicing Agreement, as amended and supplemented by the terms and provisions of
this 2015-1 Servicing Supplement.

SECTION 2.2. Identification of 2015-1 Lease Agreements and 2015-1 Leased
Vehicles; Securitization Value. On the Closing Date, the Servicer shall identify
as 2015-1 Exchange Note Assets the Lease Agreements and the Leased Vehicles
relating to such Lease Agreements listed on the Schedule of 2015-1 Lease
Agreements and 2015-1 Leased Vehicles attached as Schedule A to the 2015-1
Exchange Note Supplement. The Servicer shall calculate the Securitization Value
for each 2015-1 Lease Agreement as of the Cutoff Date.

SECTION 2.3. Accounts.

(a) The Indenture Trustee shall establish and maintain, at all times during the
term of the Indenture, an Eligible Deposit Account in the name of and under the
control of the Indenture Trustee for the benefit of the Noteholders (said
account being called the “2015-1 Exchange Note Collections Account” and being
initially identified as “GM Financial 2015-1 Exchange Note Collections
Account”). Deposits to and withdrawals from the 2015-1 Exchange Note Collections
Account shall be made as set forth in the 2015-1 Servicing Agreement, the 2015-1
Exchange Note Supplement and the Indenture.

(b) The Indenture Trustee shall establish and maintain, at all times during the
term of the Indenture, an Eligible Deposit Account in the name of and under the
control of the Indenture Trustee for the benefit of the Noteholders (said
account being called the “Indenture Collections Account” and being initially
identified as “GM Financial 2015-1 Indenture Collections Account”). Deposits to
and withdrawals from the 2015-1 Indenture Collections Account shall be made as
set forth in the 2015-1 Exchange Note Supplement and the Indenture.

(c) The Indenture Trustee shall establish and maintain, at all times during the
term of the Indenture, an Eligible Deposit Account in the name of and under the
control of the Indenture Trustee for the benefit of the Noteholders (said
account being called the “Note Payment Account” and being initially identified
as “GM Financial 2015-1 Note Payment Account”). Deposits to and withdrawals from
the Note Payment Account shall be made as set forth in the Indenture and the
Note Purchase Agreement.

(d) The Indenture Trustee shall establish and maintain, at all times during the
term of the Indenture, an Eligible Deposit Account in the name of and under
control of the Indenture Trustee for the benefit of the Noteholders (said
account being called the “Reserve Account” and being initially identified as “GM
Financial 2015-1 Reserve Account”).

 

2



--------------------------------------------------------------------------------

(e) All monies deposited from time to time in the Accounts pursuant to this
2015-1 Servicing Supplement and the other Program Documents and the Accounts
shall be held by the Indenture Trustee as part of the Indenture Collateral and
shall be applied to the purposes herein and therein provided. If any Account
shall cease to be an Eligible Deposit Account, the Indenture Trustee shall, as
necessary, assist the Servicer in causing such Account to be moved to an
institution at which it shall be an Eligible Deposit Account.

(f) Notwithstanding Section 3.1(f) of the Basic Servicing Agreement, if, at any
time, any of the Accounts ceases to be an Eligible Deposit Account, the Servicer
shall within thirty (30) days (or such longer period as to which the Rating
Agencies rating any securities backed by the related Exchange Note may consent)
establish a new Account as an Eligible Deposit Account and shall transfer any
cash and/or any investments to such new Account.

(g) The Indenture Trustee or other Person holding the Accounts shall be the
“Securities Intermediary” with respect to the Accounts. If the Securities
Intermediary in respect of the Accounts is not the Indenture Trustee, the
Servicer shall obtain the express agreement of such Person to the obligations of
the Securities Intermediary set forth in this Section 2.3(g). The Securities
Intermediary agrees that:

(i) Each of the Accounts is an account to which “financial assets” within the
meaning of Section 8-102(a)(9) (“Financial Assets”) of the UCC in effect in the
State of New York will be credited;

(ii) All securities or other property underlying any Financial Assets credited
to any Account shall be registered in the name of the Securities Intermediary,
endorsed to the Securities Intermediary or in blank or credited to another
securities account maintained in the name of the Securities Intermediary and in
no case will any Financial Asset credited to an Account be registered in the
name of the Issuer, payable to the order of the Issuer or specially endorsed to
the Issuer;

(iii) All property delivered to the Securities Intermediary pursuant to the
2015-1 Servicing Agreement and the Indenture will be promptly credited to the
applicable Account;

(iv) Each item of property (whether investment property, security, instrument or
cash) credited to an Account shall be treated as a Financial Asset;

(v) If at any time the Securities Intermediary shall receive any order from the
Indenture Trustee directing transfer or redemption of any Financial Asset
relating to an Account, the Securities Intermediary shall comply with such
entitlement order without further consent by the Issuer or the Servicer;

(vi) Each Account shall be governed by the laws of the State of New York,
regardless of any provision of any other agreement. For purposes of the UCC, New
York shall be deemed to be the Securities Intermediary’s jurisdiction and the
Accounts (as well as the “securities entitlements” (as defined in
Section 8-102(a)(17) of the UCC) related thereto) shall be governed by the laws
of the State of New York;

 

3



--------------------------------------------------------------------------------

(vii) The Securities Intermediary has not entered into, and until termination of
the Indenture, will not enter into, any agreement with any other Person relating
to the Accounts and/or any Financial Assets credited thereto pursuant to which
it has agreed to comply with entitlement orders (as defined in
Section 8-102(a)(8) of the UCC) of such other Person and the Securities
Intermediary has not entered into, and until the termination of the Indenture
will not enter into, any agreement with the Issuer purporting to limit or
condition the obligation of the Securities Intermediary to comply with
entitlement orders as set forth in Section 2.4; and

(viii) Except for the claims and interest of the Indenture Trustee and the
Issuer in the Accounts, the Securities Intermediary knows of no claim to, or
interest in, the Accounts or in any Financial Asset credited thereto. If any
other Person asserts any Lien, encumbrance, or adverse claim (including any
writ, garnishment, judgment, warrant of attachment, execution or similar
process) against the Accounts or in any Financial Asset carried therein, the
Securities Intermediary will promptly notify the Indenture Trustee, the
Noteholders and the Issuer thereof.

The Indenture Trustee shall possess all right, title and interest in all funds
on deposit from time to time in the Accounts and in all proceeds thereof, and
shall be the only Person authorized to originate entitlement orders in respect
of the Accounts.

SECTION 2.4. General Provisions Regarding Accounts.

(a) So long as no Event of Default shall have occurred and be continuing, all or
a portion of the funds in the 2015-1 Exchange Note Collections Account, the
Indenture Collections Account, the Note Payment Account and the Reserve Account
shall be invested at the direction of the Servicer in Permitted Investments that
mature no later than the Business Day prior to the next Payment Date in the
Collection Period following the Collection Period during which the investment is
made. All income or other gain from investments of monies deposited in the
2015-1 Exchange Note Collections Account, the Indenture Collections Account and
the Reserve Account during a Collection Period shall be deposited into the
2015-1 Exchange Note Collections Account, the Indenture Collections Account or
the Reserve Account, as applicable, on the related Payment Date, and any loss
resulting from such investments shall be charged to 2015-1 Exchange Note
Collections Account, the Indenture Collections Account or the Reserve Account,
as applicable. The Titling Trust will be the tax owner of the 2015-1 Exchange
Note Collections Account and all investment earnings on the 2015-1 Exchange Note
Collections Account will be taxable to the Titling Trust. The Issuer or, if
there is a single Issuer Trust Certificateholder, such Issuer Trust
Certificateholder will be the tax owner of the Indenture Collections Account and
all investment earnings on the Indenture Collections Account will be taxable to
the Issuer or such Issuer Trust Certificateholder, as the case may be. The
Issuer or, if there is a single Issuer Trust Certificateholder, such Issuer
Trust Certificateholder will be the tax owner of the Reserve Account and all
investment earnings on the Reserve Account will be taxable to the Issuer or such
Issuer Trust Certificateholder, as the case may be.

The Indenture Trustee will not be directed to make any investment of any funds
or to sell any Permitted Investment held in the 2015-1 Exchange Note Collections
Account, the Indenture Collections Account and the Reserve Account unless the
security interest Granted and perfected

 

4



--------------------------------------------------------------------------------

in the 2015-1 Exchange Note Collections Account, the Indenture Collections
Account and the Reserve Account will continue to be perfected in such Permitted
Investment or the proceeds of such sale, in either case without any further
action by any Person. Except as directed by the Note Purchaser after the
occurrence and during the continuance of an Event of Default, no such Permitted
Investment shall be sold prior to maturity.

(b) If (i) the Servicer shall have failed to give investment directions for
funds on deposit in the 2015-1 Exchange Note Collections Account, the Indenture
Collections Account and the Reserve Account to the Indenture Trustee by 12:00
noon, New York City time (or such other time as may be agreed by the Indenture
Trustee), on any Business Day, (ii) an Event of Default shall have occurred and
be continuing but the Notes shall not have been declared due and payable
pursuant to Section 5.2 of the Indenture, or (iii) if the Notes shall have been
declared due and payable following an Event of Default but amounts collected or
receivable from the Issuer Trust Estate are being applied as if there had not
been such a declaration, then the Indenture Trustee shall hold funds on deposit
in the 2015-1 Exchange Note Collections Account, the Indenture Collections
Account and the Reserve Account uninvested.

(c) Subject to Section 6.1(c) of the Indenture, the Indenture Trustee shall not
in any way be held liable by reason of any insufficiency in the 2015-1 Exchange
Note Collections Account, the Indenture Collections Account and the Reserve
Account resulting from any loss on any Permitted Investment included therein
except for losses attributable to the Indenture Trustee as obligor as a result
of the Indenture Trustee’s failure to make payments on such Permitted
Investments issued by the Indenture Trustee, in its commercial capacity as
principal obligor and not as trustee, in accordance with their terms.

SECTION 2.5. Reallocation and Repurchase of 2015-1 Lease Agreements and 2015-1
Leased Vehicles; Purchase of Matured Vehicles.

(a) In the event the Servicer (i) grants an extension with respect to any 2015-1
Lease Agreement that is inconsistent with the Customary Servicing Practices or
that extends the term of such 2015-1 Lease Agreement past the Exchange Note
Final Scheduled Payment Date, (ii) modifies any 2015-1 Lease Agreement to change
the related Contract Residual Value or Monthly Payment, or (iii) is notified the
Titling Trust no longer owns any 2015-1 Leased Vehicle, except to the extent
that any such modification listed in clauses (i) and (ii) of this subsection
2.5(a) is required by law or court order, the Servicer shall, on the Deposit
Date related to the Collection Period in which such extension was granted or
modification was made, as applicable, cause the reallocation of the affected
2015-1 Lease Agreement and the related 2015-1 Leased Vehicle to the Lending
Facility Pool by depositing to the 2015-1 Exchange Note Collections Account an
amount equal to the Repurchase Payment with respect to such 2015-1 Lease
Agreement and the related 2015-1 Leased Vehicle.

(b) Upon discovery by the Servicer, the Owner Trustee, the Indenture Trustee or
the Depositor that any representation or warranty contained in Section 2.12 was
incorrect in respect of any 2015-1 Lease Agreement or the related 2015-1 Leased
Vehicle as of the Cutoff Date in a manner that materially adversely affects the
interest of the Issuer or the Noteholders in such 2015-1 Lease Agreement or such
2015-1 Leased Vehicle, the entity discovering such incorrectness (if other than
the Servicer) shall give prompt written notice to the Servicer. By no

 

5



--------------------------------------------------------------------------------

later than the end of the Collection Period including the date that is two
(2) months after the date on which the Servicer discovers or is notified of such
incorrectness, the Servicer shall cure in all material respects the circumstance
or condition with respect to which the representation or warranty was incorrect
as of the Cutoff Date. If the Servicer does not cure such circumstance or
condition by such date, then the Servicer shall cause the reallocation of the
affected 2015-1 Lease Agreement and the related 2015-1 Leased Vehicle to the
Lending Facility Pool by depositing to the 2015-1 Exchange Note Collections
Account on the Deposit Date relating to the next succeeding Payment Date an
amount equal to the Repurchase Payment with respect to such 2015-1 Lease
Agreement and the related 2015-1 Leased Vehicle. The Indenture Trustee will
(i) notify the Servicer, GM Financial and the Depositor, as soon as practicable
and in any event within five (5) Business Days and in the manner set forth for
providing notices hereunder, of all demands or requests communicated (in writing
or orally) to the Trustee for the reallocation of any 2015-1 Lease Agreement and
the related 2015-1 Leased Vehicle pursuant to this clause (b), (ii) promptly
upon request by the Servicer, GM Financial or the Depositor, provide to them any
other information reasonably requested to facilitate compliance by them with
Rule 15Ga-1 under the Exchange Act and Items 1104(e) and 1121(c) of Regulation
AB, and (iii) if requested by the Servicer, GM Financial or the Depositor,
provide a written certification no later than fifteen (15) days following any
calendar quarter or calendar year that the Trustee has not received any
reallocation demands for such period, or if reallocation demands have been
received during such period, that the Trustee has provided all the information
reasonably requested under clause (ii) above with respect to such demands. In no
event will the Trustee or the Issuer have any responsibility or liability in
connection with any filing required to be made by a securitizer under the
Exchange Act or Regulation AB.

(c) Notwithstanding the provisions of Section 2.6(b) of the Basic Servicing
Agreement, if the Servicer discovers a breach, or is provided with any notice of
a breach pursuant to such section, regarding a Lease Agreement or Leased Vehicle
that is a 2015-1 Lease Agreement or 2015-1 Leased Vehicle on the date that such
breach is discovered or such notice is provided, the Servicer shall be obligated
to take the actions described in such Section 2.6(b) by no later than the
Payment Date following the Collection Period in which the related breach is
discovered or the related notice is provided (rather than by the Payment Date
following the Collection Period that ends at least thirty (30) days after the
Servicer discovers or is notified of such breach).

(d) The Servicer shall provide written notice to the Indenture Trustee and the
Noteholders of each reallocation to the Lending Facility Pool of a 2015-1 Lease
Agreement and the related 2015-1 Leased Vehicle pursuant to Section 2.5(a) or
(b) that was made during a Collection Period in the Servicer Report that is
delivered for such Collection Period.

(e) The Servicer may purchase any 2015-1 Leased Vehicle that becomes a Matured
Vehicle pursuant to Section 2.6(f) of the Basic Servicing Agreement for a
purchase price equal to the Contract Residual Value of the related 2015-1 Lease
Agreement.

(f) The obligation of the Servicer under this Section 2.5 shall survive any
termination of the Servicer hereunder.

 

6



--------------------------------------------------------------------------------

(g) For so long as the Notes are Outstanding, the Servicer will not be permitted
to reallocate any 2015-1 Lease Agreements and related 2015-1 Leased Vehicles
from the 2015-1 Designated Pool to the Lending Facility Pool except in
accordance with the terms of this Section 2.5 and Section 3.1 of the 2015-1
Exchange Note Supplement.

(h) If a Lessee changes its domicile and such change would reasonably be
expected to result in the Titling Trust doing business in a jurisdiction in
which it is not licensed and authorized to conduct business in the manner
contemplated by the Program Documents, then on the Payment Date related to the
Collection Period that ends at least thirty (30) days after the Servicer
discovers or is notified of such change, the Servicer shall purchase such 2015-1
Lease Agreement and the related 2015-1 Leased Vehicle by either (i) depositing
to the Indenture Collections Account an amount equal to the Repurchase Payment,
or (ii) appropriately segregating and designating an amount equal to the
Repurchase Payment on its records, pending application thereof pursuant to
2015-1 Servicing Agreement.

SECTION 2.6. 2015-1 Designated Pool Collections.

(a) The Servicer shall, with respect to all 2015-1 Designated Pool Collections,
from time to time determine the amount of such 2015-1 Designated Pool
Collections and during each Collection Period shall deposit all such 2015-1
Designated Pool Collections in the 2015-1 Exchange Note Collections Account when
required pursuant to clause (b).

(b) Notwithstanding Section 2.7(b) of the Basic Servicing Agreement, the
Servicer shall remit, or shall cause its agent to remit, all 2015-1 Designated
Pool Collections to the 2015-1 Exchange Note Collections Account by the close of
business on the second (2nd) Business Day after receipt thereof or, in the case
of any 2015-1 Designated Pool Collections received by the Servicer or such agent
for which the Servicer or such agent, as applicable, does not have all Payment
Information by the close of business on such second (2nd) Business Day, by the
close of business on the day on which all such Payment Information is received.
Pending deposit into the 2015-1 Exchange Note Collections Account, 2015-1
Designated Pool Collections may be employed by the Servicer at its own risk and
for its own benefit and need not be segregated from its own funds.

SECTION 2.7. Servicing Compensation; Expenses. As compensation for the
performance of its obligations under the 2015-1 Servicing Agreement, on each
Payment Date the Servicer shall be entitled to receive a fee for its performance
during the immediately preceding Collection Period or, with respect to the first
Payment Date, the period from the 2015-1 Cutoff Date to such Payment Date (the
“Designated Pool Servicing Fee”) in accordance with Article V of the 2015-1
Exchange Note Supplement in an amount equal the sum of (x) to the product of
(i) one-twelfth (1/12th) (or, with respect to the first Payment Date, 58/360),
times (ii) the Servicing Fee Rate, times (iii) the Aggregate Securitization
Value as of the opening of business on the first day of such Collection Period,
plus (y) any Administrative Charges collected on the 2015-1 Lease Agreements and
2015-1 Leased Vehicles and any other expenses reimbursable to the Servicer.

 

7



--------------------------------------------------------------------------------

SECTION 2.8. Third Party Claims. In addition to the requirements set forth in
Section 2.14 of the Basic Servicing Agreement, upon learning of a Claim or Lien
of whatever kind of a third party that would be likely to have a material
adverse effect on the interests of the Depositor or the Issuer with respect to
the 2015-1 Exchange Note Assets, the Servicer shall immediately notify the
Depositor, the Indenture Trustee and the Noteholders of any such Claim or Lien.

SECTION 2.9. Reporting by the Servicer; Delivery of Certain Documentation;
Inspection.

(a) (i) On each Determination Date, prior to 12:00 p.m. (Central time), the
Issuer shall cause the Servicer to deliver to the Indenture Trustee, the Titling
Trust and the Collateral Agent, a Servicer Report with respect to the next
Payment Date and the related Collection Period, and (ii) no later than the
twenty-second (22nd) day of each month (or the preceding Business Day), prior to
12:00 p.m. (Central time), the Issuer shall cause the Servicer to deliver to the
Rating Agencies, a Servicer Report with respect to the next Payment Date and the
related Collection Period. Notwithstanding Section 3.2(a) of the Basic Servicing
Agreement, the Servicer shall deliver such Servicer Reports in accordance with
this Section 2.9 until the date on which the Notes are no longer Outstanding.

(b) In addition to the report with respect to the 2015-1 Exchange Note which the
Servicer is obligated to deliver pursuant to Section 3.1(c) of the Basic
Servicing Agreement, the Servicer shall deliver to the Depositor, the Indenture
Trustee and the Titling Trust, on or before March 31 (or ninety (90) days after
the end of the Servicer’s fiscal year, if other than December 31) of each year,
beginning March 31, 2016, an Officer’s Certificate, dated as of March 31 (or
other applicable date) of such year, stating that (i) a review of the activities
of the Servicer during the preceding twelve (12) month period (or such other
period in the case of the first such report as shall have elapsed from the
Closing Date to the date of the first such Officer’s Certificate) and of its
performance under the 2015-1 Servicing Agreement has been made under such
officer’s supervision, and (ii) to such officer’s knowledge, based on such
review, the Servicer has fulfilled all its obligations under the 2015-1
Servicing Agreement throughout such period, or, if there has been a default in
the fulfillment of any such obligation, specifying each such default known to
such officer and the nature and status thereof.

(c) The Servicer will deliver to the Issuer, on or before March 31 of each year,
beginning on March 31, 2016, a report regarding the Servicer’s assessment of
compliance with certain minimum servicing criteria during the immediately
preceding calendar year, as required under Rules 13a-18 and 15d-18 of the
Exchange Act and Item 1122 of Regulation AB.

(d) To the extent required by Regulation AB, the Servicer will cause any
affiliated servicer or any other party deemed to be participating in the
servicing function pursuant to Item 1122 of Regulation AB to provide to the
Issuer, on or before March 31 of each year, beginning on March 31, 2016, a
report regarding such party’s assessment of compliance with certain minimum
servicing criteria during the immediately preceding calendar year, as required
under Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122 of Regulation
AB.

 

8



--------------------------------------------------------------------------------

(e) Wells Fargo Bank, National Association acknowledges, in its capacity as
Collateral Agent under this 2015-1 Servicing Supplement and in its capacity as
Indenture Trustee under the Program Documents, that to the extent it is deemed
to be participating in the servicing function pursuant to Item 1122 of
Regulation AB, it will take any action reasonably requested by the Servicer to
ensure compliance with the requirements of Section 2.9(d) and Section 2.10(b)
hereof and with Item 1122 of Regulation AB. Such required documentation will be
delivered to the Servicer by March 15 of each calendar year.

(f) The Servicer shall deliver copies of all reports, notices and certificates
delivered by it pursuant to the 2015-1 Servicing Agreement to the Depositor, the
Indenture Trustee and the Titling Trust on the date or dates due, including any
notice of material failure given pursuant to Section 2.2(a) of the Basic
Servicing Agreement and the Officer’s Certificate relating to the 2015-1
Exchange Note delivered by it pursuant to Section 2.9(b) of this 2015-1
Servicing Supplement.

SECTION 2.10. Annual Independent Accountant’s Report.

(a) The Servicer shall cause the cause a firm of nationally recognized
independent certified public accountants (the “Independent Accountants”), who
may also render other services to the Servicer or its Affiliates, to deliver to
the Indenture Trustee, the Owner Trustee and the Collateral Agent, on or before
March 31 (or 90 days after the end of the Issuer’s fiscal year, if other than
December 31) of each year, beginning in March 31, 2016, a report with respect to
the preceding calendar year, addressed to the board of directors of the
Servicer, providing its attestation report on the servicing assessment delivered
pursuant to Section 2.9(c), including disclosure of any material instance of
non-compliance, as required by Rule 13a-18 and 15d-18 of the Exchange Act and
Item 1122(b) of Regulation AB. Such attestation will be in accordance with Rules
1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and the
Exchange Act.

(b) Each party required to deliver an assessment of compliance described in
Section 2.9(d) shall cause Independent Accountants, who may also render other
services to such party or its Affiliates, to deliver to the Indenture Trustee,
the Owner Trustee, the Collateral Agent and the Servicer, on or before March 31
(or 90 days after the end of the Issuer’s fiscal year, if other than
December 31) of each year, beginning in March 31, 2016, a report with respect to
the preceding calendar year, addressed to the board of directors of such party,
providing its attestation report on the servicing assessment delivered pursuant
to Section 2.9(d), including disclosure of any material instance of
non-compliance, as required by Rule 13a-18 and 15d-18 of the Exchange Act and
Item 1122(b) of Regulation AB. Such attestation will be in accordance with Rules
1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and the
Exchange Act.

(c) The Servicer shall cause the Independent Accountants to deliver to the
Depositor, the Indenture Trustee, the Issuer and the Titling Trust, on or before
April 30 (or one-hundred and twenty (120) days after the end of the Servicer’s
fiscal year, if other than December 31) of each year, beginning on April 30,
2016 with respect to the twelve (12) months ended the immediately preceding
December 31 (or other applicable date) (or such other period as shall have
elapsed from the 2015-1 Closing Date to the date of such certificate (which
period shall not be less than six (6) months)), a statement (the “Accountants’
Report”) addressed to the Board of Directors of

 

9



--------------------------------------------------------------------------------

the Servicer, to the effect that such firm has audited the books and records of
GM Financial, in which the Servicer is included as a consolidated subsidiary,
and issued its report thereon in connection with the audit report on the
consolidated financial statements of GM Financial and that (i) such audit was
made in accordance with generally accepted auditing standards, and accordingly
included such tests of the accounting records and such other auditing procedures
as such firm considered necessary in the circumstances, and (ii) the firm is
independent of the Servicer within the meaning of the Code of Professional
Ethics of the American Institute of Certified Public Accountants.

SECTION 2.11. Servicer Defaults; Termination of the Servicer.

(a) Each of the following acts or occurrences constitutes a “Servicer Default”
under the 2015-1 Servicing Agreement with respect to the 2015-1 Exchange Note:

(i) any failure by the Servicer to deposit in the 2015-1 Exchange Note
Collections Account any required payment, any failure by the Servicer to make or
cause the Titling Trust to make any required payments from the 2015-1 Exchange
Note Collections Account on account of the 2015-1 Exchange Note or any failure
of the Servicer to make any required payment under any other Program Document,
which failure continues unremedied for a period of five (5) Business Days after
the earlier of the date on which (1) notice of such failure is given to the
Servicer by the Indenture Trustee, or (2) an Authorized Officer of the Servicer
has actual knowledge of such failure;

(ii) any failure by the Servicer duly to observe or to perform in any material
respect any covenants or agreements of the Servicer set forth in the 2015-1
Servicing Agreement or any other Program Document (other than a covenant or
agreement a default in the observance or performance of which is elsewhere in
this Section specifically dealt with), which failure shall materially and
adversely affects the interests of the 2015-1 Secured Parties and shall continue
unremedied for a period of sixty (60) days after written notice of such failure
is received by the Servicer from the Indenture Trustee or after discovery of
such failure by the Servicer;

(iii) any representation or warranty made or deemed made by the Servicer in the
2015-1 Servicing Agreement or in any other Program Document or which is
contained in any certificate, document or financial or other statement furnished
at any time under or in connection herewith or therewith shall prove to have
been incorrect in any material respect, and such incorrectness has a material
adverse effect on the interests of the 2015-1 Secured Parties or the Issuer
which failure, if capable of being cured, has not been cured for a period of
sixty (60) days after written notice of such breach is received by the Servicer
from the Indenture Trustee or after discovery of such breach by the Servicer; or

(iv) an Insolvency Event occurs with respect to the Servicer.

(b) Promptly after having obtained knowledge of any Servicer Default, but in no
event later than two (2) Business Days thereafter, the Servicer shall deliver to
the Indenture Trustee and the Noteholders, written notice thereof in an
Officer’s Certificate, accompanied in each case by a description of the nature
of the default and the efforts of the Servicer to remedy the same.

 

10



--------------------------------------------------------------------------------

(c) In addition to the provisions of Section 4.1(d) of the Basic Servicing
Agreement, if a Servicer Default shall have occurred and be continuing with
respect to the 2015-1 Exchange Note, the Titling Trust shall, acting at the
written direction of the Majority Noteholders, or, if there are no Notes
Outstanding, the Titling Trust, acting at the direction of Issuer Trust
Certificateholder, by notice given to the Servicer, terminate the rights and
obligations of the Servicer under the 2015-1 Servicing Agreement in accordance
with such Section and the Indenture Trustee, acting at the written direction of
the Majority Noteholders, shall appoint a Successor Servicer to fulfill the
obligations of the Servicer hereunder in respect of the 2015-1 Lease Agreements
and 2015-1 Leased Vehicles. Any such Person shall accept its appointment by a
written assumption in a form acceptable to the Indenture Trustee. In the event
the Servicer is removed as servicer of the 2015-1 Exchange Note Assets, (i) the
Servicer shall deliver or cause to be delivered to or at the direction of the
Successor Servicer all Lease Documents with respect to the 2015-1 Lease
Agreements and the 2015-1 Leased Vehicles that are then in the possession of the
Servicer, (ii) the Servicer shall deliver or cause to be delivered to or at the
direction of the Successor Servicer all Security Deposits held by the Servicer
with respect to the 2015-1 Exchange Note Assets, and (iii) the Servicer shall
deliver to the Successor Servicer all servicing records directly maintained by
the Servicer, containing as of the close of business on the date of demand all
of the data maintained by the Servicer, in computer format in connection with
servicing the 2015-1 Exchange Note Assets. If no Person has accepted its
appointment as Successor Servicer when the predecessor Servicer ceases to act as
Servicer in accordance with this Section 2.11, the Indenture Trustee, will,
without further action, be automatically appointed the Successor Servicer.
Notwithstanding the above, if the Indenture Trustee is unwilling or legally
unable to act as Successor Servicer, it may appoint, or petition a court of
competent jurisdiction to appoint, an institution whose business includes the
servicing of lease agreements and the related lease assets, as Successor
Servicer. The Indenture Trustee will be released from its duties and obligations
as Successor Servicer on the date that a new servicer agrees to appointment as
Successor Servicer hereunder. Any Successor Servicer shall be entitled to such
compensation as the Servicer would have been entitled to under this 2015-1
Servicing Supplement if the Servicer had not resigned or been terminated
hereunder or such additional compensation as the Majority Noteholders and such
Successor Servicer may agree on.

(d) Notwithstanding the provisions of Section 4.1(f) of the Basic Servicing
Agreement, with respect to any Servicer Default related to the 2015-1 Exchange
Note Assets, only the Indenture Trustee, acting at the written direction of the
Majority Noteholders, or, if there are no Notes Outstanding, the Titling Trust,
acting at the direction of the Issuer Trust Certificateholder, may waive any
default of the Servicer in the performance of its obligations under the 2015-1
Servicing Agreement and its consequences with respect to the 2015-1 Exchange
Note and, upon any such waiver, such default shall cease to exist and any
Servicer Default arising therefrom shall be deemed to have been remedied for
every purpose of the 2015-1 Exchange Note Servicing Agreement. No such waiver
shall extend to any subsequent or other default or impair any right consequent
thereto.

 

11



--------------------------------------------------------------------------------

SECTION 2.12. Representations and Warranties. The Servicer makes the following
representations and warranties to the Depositor, the Indenture Trustee and the
Noteholders as of the 2015-1 Closing Date:

(a) The representations and warranties contained in Section 2.6(a) of the Basic
Servicing Agreement as to each 2015-1 Lease Agreement and the related 2015-1
Leased Vehicle were true and correct as of the 2015-1 Cutoff Date with respect
to such 2015-1 Lease Agreements;

(b) The representations and warranties set forth in Section 5.1 of the Basic
Servicing Agreement are true and correct as of the date hereof;

(c) Each 2015-1 Lease Agreement and 2015-1 Leased Vehicle is an Eligible
Collateral Asset as of the date hereof;

(d) All information heretofore furnished by the Servicer or any of its
Affiliates to the Indenture Trustee or the Owner Trustee for purposes of or in
connection with the 2015-1 Servicing Agreement or any of the other Program
Documents or any transaction contemplated hereby or thereby is, and all
information hereafter furnished by the Servicer or any of its Affiliates to the
Indenture Trustee, the Owner Trustee or any of the Noteholders will be, (i) true
and accurate in every material respect on the date such information is stated or
certified, and (ii) does not and will not contain any material misstatement of
fact or omit to state a material fact or any fact necessary to make the
statements contained therein misleading, in the case of each of (i) and
(ii) when taken together with all other information provided on or prior to the
date hereof; and

(e) No Servicer Default or event which with the giving of notice or lapse of
time, or both, would become a Servicer Default has occurred and is continuing as
of the 2015-1 Closing Date.

(f) With respect to any 2015-1 Lease Agreement that constitutes “electronic
chattel paper” under the UCC, the Servicer, as initial custodian of the Lease
Documents relating to the 2015-1 Designated Pool, maintains control of a single
electronically authenticated authoritative copy of the related 2015-1 Lease
Agreement.

 

12



--------------------------------------------------------------------------------

SECTION 2.13. Custody of Lease Documents.

(a) Pursuant to Section 2.3 of the Basic Servicing Agreement, the Servicer,
either directly or through an agent, will act as initial custodian of the Lease
Documents relating to the 2015-1 Designated Pool, as agent and bailee for the
benefit of the Issuer and the Indenture Trustee. All Lease Documents relating to
the 2015-1 Designated Pool shall be identified and maintained in such a manner
so as to permit retrieval and access. If a Successor Servicer has been appointed
hereunder, the Servicer shall promptly deliver all such Lease Documents to the
Successor Servicer. If the Servicer is terminated under the 2015-1 Servicing
Agreement upon the occurrence of a Servicer Default, the costs associated with
transferring all such Lease Documents shall be paid by the Servicer.

(b) With respect to any 2015-1 Lease Agreement that constitutes “electronic
chattel paper” under the UCC, the Servicer, as initial custodian of the Lease
Documents relating to the 2015-1 Designated Pool, shall at all times maintain
control of a single electronically authenticated authoritative copy of the
related 2015-1 Lease Agreement.

(c) In accordance with Section 2.10(h)(ii) of the Indenture and with respect to
any Indenture Collateral that constitutes an instrument or tangible chattel
paper, the Servicer, as initial custodian of the Lease Documents relating to the
2015-1 Designated Pool, acknowledges that it is holding such instruments or
tangible chattel paper solely on behalf and for the benefit of the Indenture
Trustee.

SECTION 2.14. Reserve Account.

(a) On the 2015-1 Closing Date, GMF Leasing LLC shall deposit the Specified
Reserve Balance into the Reserve Account. Amounts held from time to time in the
Reserve Account shall be held by the Indenture Trustee for the benefit of the
Noteholders.

(b) On each Payment Date (i) if the amount on deposit in the Reserve Account
(without taking into account any amount on deposit in the Reserve Account
representing net investment earnings) is less than the Specified Reserve
Balance, then the Indenture Trustee shall, after payment of any amounts required
to be distributed pursuant to clauses (i) through (xiv) of Section 8.3(a) of the
Indenture, deposit in the Reserve Account the Reserve Account Required Amount
pursuant to Section 8.3(a)(xv) of the Indenture, and (ii) if the amount on
deposit in the Reserve Account, after giving effect to all other deposits
thereto and withdrawals therefrom to be made on such Payment Date is greater
than the Specified Reserve Balance, in which case the Indenture Trustee shall
distribute the amount of such excess as part of Available Funds on such Payment
Date.

(c) On each Payment Date, the Servicer shall instruct the Indenture Trustee to
withdraw the Reserve Account Withdrawal Amount from the Reserve Account and
deposit such amounts in the Indenture Collections Account to be included as
Total Available Funds for that Payment Date.

SECTION 2.15. Liability of Successor Servicer. No Successor Servicer will have
any responsibility and will not be in default hereunder or incur any liability
for any failure, error, malfunction or any delay in carrying out any of their
duties under this Supplement if such failure

 

13



--------------------------------------------------------------------------------

or delay results from such Successor Servicer acting in accordance with
information prepared or supplied by any Person other than the Successor Servicer
or the failure of any such other Person to prepare or provide such information.
No Successor Servicer will have any responsibility for and will not be in
default and will incur no liability for, (a) any act or failure to act of any
third party, including the Servicer, (b) any inaccuracy or omission in a notice
or communication received by such Successor Servicer from any third party,
(c) the invalidity or unenforceability of any 2015-1 Lease Agreement under
applicable law, (d) the breach or inaccuracy of any representation or warranty
made with respect to any 2015-1 Lease Agreement or 2015-1 Leased Vehicle, or
(e) the acts or omissions of any successor to it as Successor Servicer.

SECTION 2.16. Merger or Consolidation of, or Assumption of Obligations of the
Servicer. Notwithstanding the provisions of Section 5.3 of the Basic Servicing
Agreement, GM Financial shall not merge or consolidate with any other Person,
convey, transfer or lease substantially all its assets as an entirety to another
Person, or permit any other Person to become the successor to GM Financial’s
business unless, after the merger, consolidation, conveyance, transfer, lease or
succession, the successor or surviving entity shall be capable of fulfilling the
duties of GM Financial contained in this Agreement and shall be an eligible
servicer. Any corporation (a) into which GM Financial may be merged or
consolidated, (b) resulting from any merger or consolidation to which GM
Financial shall be a party, (c) which acquires by conveyance, transfer, or lease
substantially all of the assets of GM Financial, or (d) succeeding to the
business of GM Financial, in any of the foregoing cases shall execute an
agreement of assumption to perform every obligation of GM Financial under this
Agreement and, whether or not such assumption agreement is executed, shall be
the successor to GM Financial under this Agreement without the execution or
filing of any paper or any further act on the part of any of the parties to this
Agreement, anything in this Agreement to the contrary notwithstanding; provided,
however, that nothing contained herein shall be deemed to release GM Financial
from any obligation. GM Financial shall provide notice of any merger,
consolidation or succession pursuant to this Section to the Owner Trustee, the
Indenture Trustee and the Noteholders. Notwithstanding the foregoing, GM
Financial shall not merge or consolidate with any other Person or permit any
other Person to become a successor to GM Financial’s business, unless
(x) immediately after giving effect to such transaction, no representation or
warranty made pursuant to Section 2.12 shall have been breached (for purposes
hereof, such representations and warranties shall speak as of the date of the
consummation of such transaction), (y) GM Financial shall have delivered to the
Owner Trustee, the Indenture Trustee and the Noteholders an Officer’s
Certificate and an Opinion of Counsel each stating that such consolidation,
merger or succession and such agreement of assumption comply with this Section
and that all conditions precedent, if any, provided for in this Agreement
relating to such transaction have been complied with, and (z) GM Financial shall
have delivered to the Owner Trustee, the Collateral Agent and the Indenture
Trustee an Opinion of Counsel stating, in the opinion of such counsel, either
that (i) all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary to preserve and protect
the interest of the Trust in the 2015-1 Exchange Note and the Other Conveyed
Property (and reciting the details of the filings), or (ii) no such action shall
be necessary to preserve and protect such interest.

SECTION 2.17. Resignation of the Servicer. Notwithstanding Section 5.4 of the
Basic Servicing Agreement, the Servicer shall not resign as Servicer under the
2015-1 Servicing Agreement except if it is prohibited by law from performing its
obligations in respect of the

 

14



--------------------------------------------------------------------------------

2015-1 Exchange Note Assets under the Basic Servicing Agreement or hereunder and
delivers to the Trustee, the Indenture Trustee and the Noteholders an Opinion of
Counsel to such effect concurrently with the delivery of any notice of
resignation pursuant to Section 5.4 of the Basic Servicing Agreement.

SECTION 2.18. Separate Existence. The Servicer shall take all reasonable steps
to maintain the Titling Trust’s, the Settlor’s, the Depositor’s and the Issuer’s
identities as separate legal entities, and shall make it manifest to third
parties that each of the Titling Trust, the Settlor, the Depositor and the
Issuer is an entity with assets and liabilities distinct from those of the
Servicer and not a division of the Servicer. All transactions and dealings
between the Servicer, on the one hand, and the Settlor, the Titling Trust, the
Depositor and the Issuer, on the other hand, will be conducted on an
arm’s-length basis. The Servicer shall take all other actions necessary on its
part to ensure that the Depositor complies with Section 2.5(d) of the Exchange
Note Certificate Transfer Agreement and, to the extent within its control, take
all action necessary to ensure that the Issuer complies with Section 3.16 of the
Indenture. The Servicer shall take all action necessary to ensure that the
Titling Trust shall not take any of the following actions:

(a) engage in any business other than that contemplated by the Titling Trust
Agreement or enter into any transaction or indenture, mortgage, instrument,
agreement, contract, lease or other undertaking which is not directly or
indirectly related to the transactions contemplated by the Titling Trust
Documents; and

(b) issue, incur, assume, guarantee or otherwise become liable, directly or
indirectly, for any obligations, liabilities or responsibilities other than as
set forth in the Titling Trust Documents.

 

15



--------------------------------------------------------------------------------

SECTION 2.19. Like Kind Exchange Program; Pull Ahead Program.

(a) Notwithstanding the provisions of the Basic Servicing Agreement, a 2015-1
Leased Vehicle may be reallocated from the 2015-1 Designated Pool to the Lending
Facility Pool in connection with a Like Kind Exchange if the full Base Residual
Value of the related 2015-1 Leased Vehicle is deposited to the 2015-1 Exchange
Note Collections Account by no later than the second (2nd) Business Day
following the date of such reallocation; provided, that if the Net Liquidation
Proceeds with respect to such 2015-1 Leased Vehicle are determined prior to the
deposit of such Base Residual Value to the 2015-1 Exchange Note Collections
Account, then such Net Liquidation Proceeds may instead be deposited to the
2015-1 Exchange Note Collections Account in full satisfaction of this
Section 2.19(a). If the Servicer has deposited the full Base Residual Value of a
2015-1 Leased Vehicle to the 2015-1 Exchange Note Collections Account in
connection with a Like Kind Exchange and (i) the related Net Liquidation
Proceeds are determined thereafter to be less than such Base Residual Value,
then the Servicer shall be permitted to withdraw the excess of the related Base
Residual Value so deposited over the related Net Liquidation Proceeds from the
2015-1 Exchange Note Collections Account for its own account, and (ii) the
related Net Liquidation Proceeds are determined thereafter to be greater than
such Base Residual Value, then the Servicer shall be obligated to deposit the
excess of the related Net Liquidation Proceeds over the Base Residual Value to
the 2015-1 Exchange Note Collections Account from its own funds by no later than
the second (2nd) Business Day following the date on which such Net Liquidation
Proceeds are determined.

(b) Notwithstanding the provisions of the Basic Servicing Agreement, a 2015-1
Lease Agreement may be a Pull Ahead Lease Agreement pursuant to a Pull Ahead
Program if all amounts due and payable under the related 2015-1 Lease Agreement
(other than (i) Excess Mileage/Wear and Tear Fees, which shall be charged to
such Lessee to the extent applicable in accordance with the terms of such 2015-1
Lease Agreement and the Servicer’s Customary Servicing Practices, and
(ii) Monthly Payments that are waived in connection with such Lessee’s
participation in the Pull Ahead Program and in connection with which a Pull
Ahead Payment is received by the Titling Trust or by the Servicer on its behalf
and allocated to the 2015-1 Exchange Note Collections Account) are deposited to
the 2015-1 Exchange Note Collections Account by no later than the second
(2nd) Business Day following the date that such 2015-1 Lease Agreement would
terminate pursuant to the Pull Ahead Program. The Servicer will not be entitled
to reimbursement from any 2015-1 Designated Pool Collections for any amounts
that it deposits to the 2015-1 Collections Account from its own funds in
connection with any Pull Ahead Lease Agreement.

ARTICLE III

MISCELLANEOUS

SECTION 3.1. Termination of 2015-1 Servicing Supplement. This 2015-1 Servicing
Supplement (and, accordingly, the Basic Servicing Agreement insofar as it
relates to the 2015-1 Exchange Note) will be terminated in the event that the
Basic Servicing Agreement is terminated in accordance therewith and may also be
terminated at the option of the Servicer or the Titling Trust at any time
following the payment in full of the 2015-1 Exchange Note.

 

16



--------------------------------------------------------------------------------

SECTION 3.2. Amendment.

(a) This 2015-1 Servicing Supplement (and, accordingly, the Basic Servicing
Agreement, insofar as it relates to the 2015-1 Exchange Note) may be amended by
the parties hereto with the consent of the Majority Noteholders; provided, that
to the extent that any such amendment materially affects any Other Exchange
Note, such amendment shall require the consent of the Certificateholders thereof
affected thereby.

(b) The parties hereto acknowledge and agree that the right of the Indenture
Trustee to consent to any amendment of this 2015-1 Servicing Supplement is
subject to the terms and provisions of Section 3.7(g) of the Indenture and that
any consent provided by the Indenture Trustee in violation of such terms and
provisions shall be of no force or effect hereunder.

SECTION 3.3. GOVERNING LAW. THIS SUPPLEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO OTHERWISE APPLICABLE PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

SECTION 3.4. Relationship of 2015-1 Servicing Supplement to Other Trust
Documents. Unless the context otherwise requires, this 2015-1 Servicing
Supplement and the other Trust Documents shall be interpreted so as to give full
effect to all provisions hereof and thereof. In the event of any actual conflict
between the provisions of this 2015-1 Servicing Supplement and the Basic
Servicing Agreement, with respect to the servicing of any 2015-1 Exchange Note
Assets, the provisions of this 2015-1 Servicing Supplement shall prevail. This
2015-1 Servicing Supplement shall supplement the Basic Servicing Agreement as it
relates to the 2015-1 Exchange Note and the 2015-1 Designated Pool and not to
any other Exchange Note or Designated Pool or the Lending Facility Pool.

SECTION 3.5. [Reserved].

SECTION 3.6. Notices. For purposes of the 2015-1 Servicing Agreement, all
demands, notices, directions, requests and communications hereunder shall be in
writing and shall be delivered or mailed by registered or certified first-class
United States mail, postage prepaid, hand delivery, prepaid courier service, or
facsimile transmission, and addressed in each case as follows: (a) if to the
Servicer, GM Financial, 801 Cherry Street, Suite 3500, Fort Worth, Texas, 76102,
Attention: Chief Financial Officer, and (b) if to the Indenture Trustee, Wells
Fargo Bank, National Association, Sixth and Marquette Avenue, MAC N9311-161,
Minneapolis, Minnesota 55479. Notices to the other parties to this 2015-1
Servicing Supplement shall be delivered as provided in Section 6.5 of the Basic
Servicing Agreement.

SECTION 3.7. Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this 2015-1 Servicing Supplement or the
2015-1 Servicing Agreement shall be for any reason whatsoever held invalid, then
such covenants, agreements, provisions or terms shall be deemed severable from
the remaining covenants, agreements, provisions and terms of this 2015-1
Servicing Supplement or the 2015-1 Servicing Agreement, as applicable, and shall
in no way affect the validity or enforceability of the other covenants,
agreements, provisions and terms of this 2015-1 Servicing Supplement or the
2015-1 Servicing Agreement.

 

17



--------------------------------------------------------------------------------

SECTION 3.8. Binding Effect. The provisions of this 2015-1 Servicing Supplement
and the 2015-1 Servicing Agreement shall be binding upon and inure to the
benefit of the parties hereto and their permitted successors and assigns.

SECTION 3.9. Table of Contents and Headings. The Table of Contents and Article
and Section headings herein are for convenience of reference only and shall not
define or limit any of the terms or provisions hereof.

SECTION 3.10. Counterparts. This 2015-1 Servicing Supplement may be executed in
any number of counterparts, each of which so executed and delivered shall be
deemed to be an original, but all of which counterparts shall together
constitute but one and the same instrument.

SECTION 3.11. Further Assurances. Each party shall take such acts, and execute
and deliver to any other party such additional documents or instruments as may
be reasonably requested in order to effect the purposes of this 2015-1 Servicing
Supplement and the 2015-1 Servicing Agreement and to better assure and confirm
unto the requesting party its rights, powers and remedies hereunder.

SECTION 3.12. Third-Party Beneficiaries. The Issuer, the Depositor and each
Noteholder shall be third-party beneficiaries of the 2015-1 Servicing Agreement.
Except as otherwise provided in the 2015-1 Servicing Agreement, no other Person
shall have any rights hereunder.

SECTION 3.13. No Petition. Each of the parties hereto, in addition to the
provisions of Section 6.13 of the Basic Servicing Agreement, covenants and
agrees that prior to the date that is one (1) year and one (1) day after the
date on which all Notes have been paid in full, it will not institute against,
or join any other person in instituting against the Titling Trust or the
Settlor, any bankruptcy, reorganization, arrangement, insolvency or liquidation
Proceeding or other Proceeding under any Insolvency Law.

SECTION 3.14. Limitation of Liability. It is expressly understood and agreed by
the parties hereto that (a) this 2015-1 Servicing Supplement is executed and
delivered by Wilmington Trust Company, not individually or personally but solely
as owner trustee of the Titling Trust and the Settlor, in the exercise of the
powers and authority conferred and vested in it under the Titling Trust
Agreement and Settlor Trust Agreement, as applicable, (b) each of the
representations, undertakings and agreements herein made on the part of the
Titling Trust and the Settlor is made and intended not as personal
representations, undertakings and agreements by Wilmington Trust Company but is
made and intended for the purpose for binding only the Titling Trust and the
Settlor, (c) nothing herein contained shall be construed as creating any
liability on Wilmington Trust Company, individually or personally, to perform
any covenant either express or implied contained herein, all such liability, if
any, being expressly waived by the parties hereto and any Person claiming by,
through or under the parties hereto, (d) Wilmington Trust Company has made no
investigation as to the accuracy or completeness of any representations and
warranties made by the Issuer in this Agreement, and (e) under no

 

18



--------------------------------------------------------------------------------

circumstances shall Wilmington Trust Company be personally liable for the
payment of any indebtedness or expenses of the Titling Trust and the Settlor or
be liable for the breach or failure of any obligation, representation, warranty
or covenant made or undertaken by the Titling Trust and the Settlor under this
2015-1 Servicing Supplement or the other related documents.

SECTION 3.15. Execution of Securities and Exchange Commission Filings. The
Servicer will file or will cause to be filed, on behalf of the Issuer and the
Depositor, any documents, forms or other items required to be filed by the
Issuer or the Depositor pursuant to the rules and regulations set by the
Commission and relating to the Notes or the Program Documents.

[Remainder of Page Intentionally Left Blank]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this 2015-1 Servicing
Supplement to be duly executed by their respective officers duly authorized as
of the day and year first above written.

 

ACAR LEASING LTD., By: Wilmington Trust Company, not in its individual capacity
but solely as Owner Trustee By:

 

Name: Title: AMERICREDIT FINANCIAL SERVICES, INC. d/b/a GM Financial, as
Servicer By:

 

Name: Title: APGO TRUST, as Settlor By: Wilmington Trust Company, not in its
individual capacity but solely as Owner Trustee By:

 

Name: Title: WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual
capacity but solely as Indenture Trustee and as Collateral Agent By:

 

Name: Title:

[Signature Page to the 2015-1 Servicing Supplement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SERVICER REPORT

 

A-1



--------------------------------------------------------------------------------

GMF Automobile Leasing Trust 2015-1

    % Exchange Note

Class A-1     % Asset Backed Notes

Class A-2     % Asset Backed Notes

Class A-3     % Asset Backed Notes

Class A-4     % Asset Backed Notes

Class B     % Asset Backed Notes

Class C     % Asset Backed Notes

Class D     % Asset Backed Notes

Servicer’s Certificate

 

Beginning of Period:        2015-1                  Original Agg. End of Period:
      

Designated Pool

 

Units

  

Start Date

  

Closing Date

  

Securitization Value

Number of days in Interest Period (Actual/360):                
Number of days in Collection Period:       

 

Report Due Date:      Total  

 

Distribution Date:                 Transaction Month:                

 

RECONCILIATION OF 2015-1 DESIGNATED POOL AGGREGATE SECURITIZATION VALUE        
     Number of Leases                   {1}   Beginning of period Aggregate
Securitization Value   

 

      {1}  

 

  {2}   Reduction in Agg. Securitization Value due to payments      {2}  

 

    {3}   Reduction in Agg. Securitization Value due to Defaulted Leases   

 

  {3}  

 

    {4}   Reduction in Agg. Securitization Value due to early terminations,
dealer buyouts, cancellations, repurchases   

 

  {4}  

 

    {5}   Other adjustments   

 

  {5}  

 

    {6}   Total change in Agg. Securitization Value          {6}  

 

  {7}   End of period Aggregate Securitization Value   

 

      {7}  

 

  {8}   Pool Factor          {8}  

 

RECONCILIATION OF 2015-1 EXCHANGE NOTE     {9}   Original Exchange Note Balance
         {9}  

 

  {10}   Beginning of period Exchange Note Balance          {10}  

 

  {11}   Exchange Note Principal Payment Amount          {11}  

 

  {12}   End of period Exchange Note Balance          {12}  

 

  {13}   Note Pool Factor          {13}  

 

 

RECONCILIATION OF THE ASSET BACKED NOTES   

Class A-1

  

Class A-2

  

Class A-3

  

Class A-4

  {14}   Original Note Balance     {14}               {15}   Beginning of period
Note Balance     {15}               {16}   Noteholders’ Principal Distributable
Amount     {16}               {17}   Noteholders’ Accelerated Principal Amount  
  {17}               {18}   Aggregate Principal Parity Amount     {18}         
     {19}   Matured Principal Shortfall     {19}               {20}   End of
period Note Balance     {20}   

 

  {21}   Note Pool Factor     {21}   

 

                    

Class B

  

Class C

  

Class D

  

TOTAL

  {22}   Original Note Balance     {22}   

 

  {23}   Beginning of period Note Balance     {23}               {24}  
Noteholders’ Principal Distributable Amount     {24}               {25}  
Noteholders’ Accelerated Principal Amount     {25}               {26}  
Aggregate Principal Parity Amount     {26}               {27}   Matured
Principal Shortfall     {27}               {28}   End of period Note Balance    
{28}   

 

  {29}   Note Pool Factor     {29}   

 

 

1



--------------------------------------------------------------------------------

EXCHANGE NOTE MONTHLY PRINCIPAL PAYMENT AND INTEREST CALCULATIONS     Principal
payment calculation:   {30}   Beginning of period Designated Pool Balance      
    {30}  

 

  {31}   Ending Designated Pool Balance       {31}  

 

    {32}   Unpaid prior Exchange Note Principal Payment Amount       {32}  

 

    {33}   Sum of {31} + {32}           {33}  

 

  {34}   Exchange Note Principal Payment Amount {30} - {33}           {34}  

 

    Interest calculation:                                             Beg Note
Balance        Interest
Carryover        Interest Rate        Days        Days Basis         Interest  
{35}               RECONCILIATION OF EXCHANGE NOTE COLLECTION ACCOUNT    
Additions:               {36}   2015-1 Designated Pool Collections (net of
Liquidation Proceeds and fees)       {36}  

 

    {37}   Net Liquidation Proceeds collected during period       {37}  

 

    {38}   Investment Earnings       {38}  

 

    {39}   Investment Earning - transferred to Indenture Note Collection Account
      {39}  

 

    {40}   Deposit from Servicer (LKE, Pull Ahead Program)       {40}  

 

    {41}   Total Additions:           {41}  

 

    Distributions:               {42}   To the Servicer, Designated Pool
Servicing Fee       {42}  

 

    {43}   To the 2015-1 Exchange Noteholder, the Exchange Note Interest Payment
Amount   {43}  

 

    {44}   To the 2015-1 Exchange Noteholder, the Exchange Note Principal
Payment Amount   {44}  

 

    {45}   To the 2015-1 Exchange Noteholder, any funds available to pay
obligations pursuant to Indenture Section 8.3 (a)(i) through (xvii)       {45}  

 

    {46}   To the Lending Facility Pool, all remaining funds to be applied as
Collections on Residual Pool       {46}  

 

    {47}   Total Distributions:           {47}  

 

NOTEHOLDERS’ MONTHLY PRINCIPAL PAYMENT AND INTEREST CALCULATIONS    
Noteholders’ Principal Distributable calculation:               {48}   Beginning
Agg. Securitization Value   {48}  

 

        {49}   Ending Agg. Securitization Value   {49}  

 

        {50}   Total change in Agg. Securitization Value {48} - {49}       {50}
 

 

    {51}   Indenture Section 5.4 collections following acceleration of the Notes
      {51}  

 

    {52}   Principal Distributable Amount {50} + {51}           {52}  

 

  {53}   Noteholders’ Principal Carryover Amount           {53}  

 

  {54}   Noteholders’ Principal Distributable Amount {52} + {53}           {54}
 

 

    Noteholders’ Interest Distributable calculation:                
       Class        Beg Note Balance        Interest 
Carryover        Interest Rate        Days        Days Basis         Interest  
{55}       Class A-1               {56}       Class A-2               {57}  
    Class A-3               {58}       Class A-4               {59}  
      Class B               {60}         Class C               {61}  
      Class D             RECONCILIATION OF INDENTURE COLLECTION ACCOUNT    
Available Funds:               {62}   2015-1 Exchange Note Collections      
{62}  

 

    {63}   Investment Earnings       {63}  

 

    {64}   Investment Earnings - transferred from Exchange Note Collection
Account       {64}  

 

    {65}   Investment Earnings - and amounts released from Reserve Account      
{65}  

 

    {66}   Optional Purchase Price       {66}  

 

    {67}   Indenture Section 5.4 disposition of Collateral       {67}  

 

    {68}   Reserve Account Withdrawal Amount       {68}  

 

    {69}   Total Available Funds:           {69}  

 

    Distributions:               {70}   To the Successor Servicer, unpaid
transition expenses, pro rata       {70}  

 

    {71}   To the Indenture Trustee, any accrued and unpaid fees & expenses, pro
rata       {71}  

 

    {72}   To the Issuer Owner Trustee, any accrued and unpaid fees & expenses,
pro rata       {72}  

 

    {73}   Class A-1 Noteholders’ Interest Distributable Amount pari passu      
{73}  

 

    {74}   Class A-2 Noteholders’ Interest Distributable Amount pari passu      
{74}  

 

    {75}   Class A-3 Noteholders’ Interest Distributable Amount pari passu      
{75}  

 

    {76}   Class A-4 Noteholders’ Interest Distributable Amount pari passu      
{76}  

 

    {77}   Class A Noteholders’ Principal Parity Amount or Matured Principal
Shortfall       {77}  

 

    {78}   Class B Noteholders’ Interest Distributable Amount       {78}  

 

    {79}   Class B Noteholders’ Principal Parity Amount or Matured Principal
Shortfall       {79}  

 

    {80}   Class C Noteholders’ Interest Distributable Amount       {80}  

 

    {81}   Class C Noteholders’ Principal Parity Amount or Matured Principal
Shortfall       {81}  

 

    {82}   Class D Noteholders’ Interest Distributable Amount       {82}  

 

    {83}   Class D Noteholders’ Principal Parity Amount or Matured Principal
Shortfall       {83}  

 

    {84}   Noteholders’ Principal Distributable Amount       {84}  

 

    {85}   To the Reserve Account, the Reserve Amount Required Amount       {85}
 

 

    {86}   To the Noteholders, the Accelerated Principal Amount (as calculated
below)       {86}  

 

    {87}   To the Successor Servicer, any amounts in excess of the caps set
forth, pro rata       {87}  

 

    {88}   To the Indenture Trustee, any amounts in excess of the caps set
forth, pro rata       {88}  

 

    {89}   To the Issuer Owner Trustee, any amounts in excess of the caps set
forth, pro rata       {89}  

 

    {90}   To the Issuer Trust Certificateholders, the aggregate amount
remaining       {90}  

 

    {91}   Total Distributions:           {91}  

 

 

2



--------------------------------------------------------------------------------

PRINCIPAL PARITY AMOUNT CALCULATION

 

         

Class

 

(X)

Cumulative
Note Balance

 

(Y)

Aggregate
Securitization Value

 

(I)

Excess of
(X) - (Y)

 

(II)

Total Available Funds
in Indenture Collection Account

 

Lesser of
(I) or (II)

          {92}   Class A                     {93}   Class B                    
{94}   Class C                     {95}   Class D                   ACCELERATED
PRINCIPAL AMOUNT CALCULATION   {96}   Excess Total Available Funds          
{96}  

 

    {97}   Beginning Note Balance       {97}  

 

        {98}   Principal payments through Indenture Section 8.3 (i) through (xv)
  {98}  

 

        {99}   Pro-Forma Note Balance         {99}  

 

      {100}   Ending Aggregate Securitization Value     {100}  

 

        {101}   12% of Aggregate Securitization Value as of Cutoff Date
($92,976,950)   {101}  

 

        {102}   Required Pro Forma Note Balance {100} - {101}     {102}  

 

      {103}   Excess of Pro Forma Balance minus Required Pro Forma Balance
{99} - {102}   {103}  

 

    {104}   Lesser of Excess Total Available Funds and Excess of Pro Forma Note
Balance     {104}  

 

OVERCOLLATERALIZATION CALCULATIONS     Exchange Note:                 {105}  
Ending Aggregate Securitization Value         {105}  

 

    {106}   End of Period Note Balance           {106}  

 

    {107}   Overcollateralization           {107}  

 

    {108}   Overcollateralization %             {108}  

 

    Asset Backed Notes:                 {109}   Ending Aggregate Securitization
Value         {109}  

 

    {110}   End of Period Note Balance           {110}  

 

    {111}   Overcollateralization           {111}  

 

    {112}   Overcollateralization %             {112}  

 

RECONCILIATION OF 2015-1 CASH RESERVE ACCOUNT   {113}   Specified Reserve
Balance             {113}  

 

  {114}   Beginning of Period Reserve Account balance           {114}  

 

  {115}   Investment Earnings           {115}  

 

    {116}   From the Indenture Collection Account, the Reserve Account Required
Amount   {116}  

 

    {117}   To the Indenture Collection Account, the Reserve Account Withdrawal
Amount   {117}  

 

    {118}   Total Reserve balance available:             {118}  

 

  {119}   Specified Reserve Balance             {119}  

 

  {120}   Release Excess Cash to Indenture Collection Available Funds     {120}
 

 

  {121}   End of period Reserve Account balance           {121}  

 

EVENTS OF DEFAULT AND ACCELERATION OF MATURITY OF NOTE   {122}   With respect to
the Program Documents, I,                     , do hereby certify that no Event
of Default has occurred.   {122}  

 

  {123}   With respect to the Program Documents, I,                     , do
hereby certify that an Acceleration of Maturity has not occurred.   {123}  

 

 

By:  

 

Name:  

 

Title:  

 

Date:  

 

 

3